MARY'S OPINION HEADING                                           








                NO. 12-07-00333-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ROBERT AND DEBRA WILCOTS,         §          APPEAL
FROM THE 124TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
CRYSTAL HOWELL,
APPELLEE  §          GREGG COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
want of prosecution.  See Tex. R. App. P. 42.3(b). Appellants
perfected their appeal on August 21, 2007. 
Thereafter, the reporter’s record was filed on November 9, 2007, making
Appellants’ brief due on or before December 10, 2007.  When Appellants failed to file their brief
within the required time, this court notified them on December 20, 2007 that
the brief was past due and warned that if no motion for extension of time to
file the brief was received by January 2, 2008, the appeal would be dismissed
for want of prosecution under Texas Rule of Appellate Procedure 42.3(c).  The notice further informed Appellants that
the motion for extension of time must contain a reasonable explanation for
their failure to file the brief and a showing that Appellee had not suffered
material injury thereby.
            To date, Appellants have not filed a
motion for extension of time to file their brief, and the deadline for filing
such a motion has now passed. 
Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.(b).
Opinion delivered January 23, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)